DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 02/19/2021 has been entered and made of record. 
Rejection under 35 USC 112(a) is maintained in view of amendments. See detailed analysis below.
Applicant’s amendments necessitated the new ground of rejection set forth herein; accordingly this action is made final.

Response to Arguments
Applicant's arguments filed on 02/19/2021 have been fully considered but they are not persuasive.
Regarding the newly amended independent claims, Examiner finds that Meinherz and Schmidt still meet the claim requirements here. The rejection below has been updated to reflect the references’ teachings in view of the newly amended claims. 
Applicant has amended the claims to require determining a phase-related value by ‘utilizing only a single phase offset between a modulation signal used to modulate emitted light for illumination of a target and a reference signal used to perform the phase measurement or phase measurements.’ Examiner notes that Meinherz and Schmidt are taking measurements that use only a single phase offset between the modulation signal and the reference signal. That is, the phase offset between these two 
Examiner acknowledges that Applicant’s specification at ¶ 0008-0011 and ¶ 0035-0040 teaches measuring this phase offset with only a single exposure (¶ 0008) at a single phase position which produces a single raw image (see ¶ 0011). This process described at ¶ 0035-0040 and 0073-0078 appears to differ from those of Meinherz and Schmidt. However, Examiner finds that Applicant has not claimed this process in a way that adequately covers this difference. The time-of-flight systems of Meinherz and Schmidt operate by measuring a single phase offset between the signals at the light source and the detector. Examiner further notes that both the pulsed time-of-flight and continuous-wave time-of-flight modalities disclosed by Meinherz and Schmidt appear to read on the claims here.
In particular, The radiation detector at Schmidt ¶ 0036-0037 and 0047-0049 teaches using a single phase offset to determine a distance by comparison between the modulation signal and the reference signal. See detailed analysis below.
Regarding the rejection under 35 USC 112(a) Examiner notes that while the amendments avoid the negative limitation in the previous claims, the “only” language requires determining the distance in a way that appears inconsistent with the specification. See analysis below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to require that “the determination of the distance uses only the calibration data and the phase-related value.” 
The disclosure requires at least the following types of data which are not the calibration data or the phase-related values. First, the process requires adapting the calibration data according to reflection properties in the image (see ¶ 0051). Data on the reflection property of the surface is used to choose which calibration data to use. This data is not the calibration data itself. Second, tracking data (also based on image reflection properties as per ¶ 0049) is used to determine which image region to find the 
With both of these data necessary for carrying out the procedure, the specification makes clear there is no support for using only the calibration data and the phase-related value. The invention is not using only the phase value with the calibration data. It is using supporting data to select the phase value and to select the calibration data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476). 
claim 1, Meinherz discloses a method for processing an image of a time-of-flight (ToF) camera (Meinherz teaches a system for calibrating a time-of-flight camera), the method comprising: 
determining a phase-related value within a tracking region of the image, the phase-related value being obtained from a phase measurement or phase measurements utilizing only a single phase offset, for a given pixel; and (Meinherz ¶ 0067, “the TOF sensor device employs phase measurement as a basic principle for determining the distance of a point on an object or surface from the sensor, and supplements this phase measurement with a pulsed time-of-flight distance measurement in order to refine the distance measurement.” Meinherz teaches that this phase based ToF camera calibration system is applied on the basis of object tracking, see ¶ 0079-0080. Meinherz discloses a number of embodiments which meet the claim requirements here. ¶ 0073 teaches using a phase only measurements within certain distance ranges. ¶ 0079 teaches that when it is necessary to measure beyond these distances pulsed time-of-flight (a different modality from phase-only time-of-flight) can be used to calibrate the phase-only distance. ¶ 0080 also teaches using phase-based measurements alone, in this case using fewer calibration events that require pulsed time-of-flight (by utilizing a new object detection to prompt calibration). Each of these constitute phase measurements utilizing only a single phase offset (¶ 0081 teaches an embodiment that uses two phase offsets).)
using calibration data to determine a distance directly from the phase-related value, wherein the determination of the distance uses only the calibration data and the phase-related value. (¶ 0073 specifically details situations when use of phase only distance measurements can be obtained when the phase difference between the emitted and returned light is less than 360 degrees . . . sensors that use phase shift measurement exclusively may only be accurate for distances that are less than half the wavelength of the emitted light beam.” Meinherz has described certain distance ranges for which sensors that use phase shift measurement exclusively are accurate. ¶ 0079, also teaches use of phase only measurements to determine distance. “This distance value is based on both the phase measurement data 702 and the TOF measurement data 704; e.g., by modifying (if necessary) a first distance value determined using the phase shift measurement approach based on a second distance value determined using the pulsed time-of-flight measurement approach, as described above with reference to FIG. 7.” With the technique described here pulsed time-of-flight data is used to modify/calibrate a phase-only distance measurement (first distance value). As explained in the preceding paragraphs (¶ 0074) phase-only distance is ambiguous beyond certain distances. ¶ 0079 teaches that when it is necessary to measure beyond these distances pulsed time-of-flight (a different modality from phase-only time-of-flight) can be used to calibrate the phase-only distance. ¶ 0080 also teaches using phase-based measurements alone, in this case using even fewer calibration events that require pulsed time-of-flight. “the TOF sensor device 602 may perform only phase measurement during normal circumstances (e.g., when no object of interest is present in the scene). When a new object enters the scene, the sensor device may initiate a pulsed TOF measurement cycle in order to get an accurate distance measurement for the new object.” That is, the non-phase component is not even necessary for many 
In the field of time-of-flight camera calibration Schmidt teaches performing calibration using a raw image and between a modulation signal used to modulate emitted light for illumination of a target and a reference signal used to perform the phase measurement or phase measurements. (¶ 0060 teaches using phase shift measurements from raw time-of-flight image sensor data to calibrate the camera. The radiation detector at Schmidt ¶ 0036-0037 and 0047-0049 teaches using phase to determine a distance by comparison between the modulation signal and the reference signal.)
It would have been obvious to one of ordinary skill in the art to have combined Meinherz’s time-of-flight camera calibration with Schmidt’s time-of-flight camera calibration (which explicitly uses raw image data). Meinherz teaching using calibration data to determine a distance directly from phase data and calibration data, in an object tracking region. Meinherz also teaches both continuous wave and pulsed time-of-flight modalities, but does not mention the reference signal that is needed to perform phase measurement. Schmidt’s time-of-flight camera calibration uses objects and an environment for calibration based on raw phase shift data. Schmidt teaches using a reference signal to perform the phase measurement. Schmidt doesn’t explicitly teach using object tracking. The combination constitutes the repeatable and predictable result of simply applying Schmidt’s technique to Meinherz to calibrate the depth camera using 
Regarding claim 5, the above combination discloses the method of claim 1, wherein the phase-related value is determined at a single image point of the raw image in the tracking region. (Schmidt’s embodiments at both ¶ 0124 and 0054 determine the phase-related calibration on the basis of a single pixel in the raw image.) 
Regarding claim 6, the above combination discloses the method of claim 1, wherein determining the phase-related value comprises: averaging phase-related values, corresponding in each case to individual image points, of a plurality of or all image points of the tracking region to obtain the phase-related value. (Meinherz ¶ 0055 teaches that the sensors use multiple pixels which each comprise a multitude of M detection units. ¶ 0058 teaches that for each of these pixels, “the arithmetic average over all detection units M is computed.” This technique is disclosed in the context of the sensor with multiple pixels. Seperately, Schmidt ¶ 0144 teaches obtaining a depth image of increased accuracy by averaging two raw images together. That is, for every pixel of the final depth image, two pixels, one from each of the images, are averaged together. Applicant remarked, “Schmidt is not describing the averaging of phase-related values for multiple image points, to get a single phase-related value. Instead, Schmidt is averaging two image values for each image point.” Examiner notes that the pixels are phase-related values averaged together for multiple image points, to get a single phase-
Regarding claim 7, the above combination discloses the method of claim 1, wherein a correction term that is dependent on a respective image point is taken into account in determining the phase-related value. (Schmidt ¶ 0144, the calibration on the basis of a single pixel uses its correction term to determine a corrected phase image.)
Regarding claim 8, the above combination discloses the method of claim 1, further comprising: generating the calibration data for the tracking region in dependence on a current recording situation. (As above, Meinherz ¶ 0080, “When a new object enters the scene, the sensor device may initiate a pulsed TOF measurement cycle in order to get an accurate distance measurement for the new object.”)
Regarding claim 9, the above combination discloses the method of claim 8, wherein generating the calibration data comprises:
producing a depth image from a plurality of auxiliary raw images of the current recording situation that are recorded in each case with a different phase position; and (Schmidt ¶ 0060 teaches processing raw phase image data, including averaging and computing a phase shift, to generate a depth map. ¶ 0144 also teaches generating a depth map using rectified phase image data, itself obtained from raw phase image data.)
assigning a distance of the tracking region, obtained from the depth image, to a phase-related value determined using an auxiliary raw image in the tracking region to obtain a first calibration data element for the phase position of the auxiliary raw image. 

Regarding claim 10, the above combination discloses the method of claim 9, further comprising: determining a second calibration data element for the phase position and the tracking region using a further depth image. (Schmidt ¶ 0144 teaches creating a corrected phase image and a depth map. Meinherz ¶ 0085 teaches correcting a distance based on the correction factor.)
Regarding claim 11, the above combination discloses the method of claim 10, further comprising: storing at least the first and the second calibration data element in an interpolable look-up table representing the calibration data for the phase position and the tracking region. (Schmidt ¶ 0063 teaches using a using a look-up table to map a phase image to a corrected phase image and depth image.)
claim 12, the above combination discloses the method of claim 10, further comprising: determining a look-up function, adapted to the calibration data elements, as the calibration data. (See Schmidt ¶ 0063 and 0103)
Regarding claim 13, the above combination discloses the method of claim 9, wherein the phase position corresponds to a phase position of the raw image. (See rejection of claim 1.)
Regarding claim 14, the above combination discloses the method of claim 9, further comprising: assigning the distance of the tracking region, obtained from the depth image, to at least one further phase-related value determined by way of at least one of the remaining auxiliary raw images in the tracking region in order to obtain at least one further first calibration data element for the at least one further phase position of the respective auxiliary raw image. (As above, Schmidt ¶ 0144 teaches computing two corrected phase images.)
Regarding claim 20, the above combination discloses the an illumination device configured to emit intensity-modulated light in dependence on a modulation signal; (Schmidt, ¶ 0036)
an image converter configured to receive intensity-modulated light that is reflected by an object, to demodulate the received intensity-modulated light using a reference signal and to produce a pixel measurement signal, wherein the image converter comprises an evaluation circuit configured such that, for a distance determination, a pixel measurement signal is used at only a single phase position between the modulation signal and the reference signal and is subsequently modified using calibration data to determine a distance. (The sensor teachings at Meinherz ¶ 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476) and Salmen (DE102015014320A1; machine translation provided)
Regarding claim 2, the above combination discloses the method of claim 1, further comprising: determining an object, which is identifiable with respect to its reflection property, that is imaged on the raw image as the tracking region. (Meinherz ¶ 0112 teaches tracking an object for calibration on the basis of its reflectivity.)
In the field of time-of-flight camera calibration Salmen teaches selecting a partial region on the basis of its reflectivity. (¶ 0033 teaches selecting certain markers on the road, based on their reflectivity, for the purpose of detecting a partial region for calibration.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Salmen’s time-of-flight camera calibration (which explicitly uses a partial region for object-based calibration). As noted above, Meinherz teaches detecting objects (and surfaces) for their use in camera calibration. Meinherz does not explicitly teaches using a partial region of an object for this purpose. The combination constitutes the repeatable and predictable 
Regarding claim 3, the above combination discloses the method of claim 2, further comprising: determining at least one further tracking region in the object that is imaged on the raw image. (As above, Salmen ¶ 0033 teaches tracking many markers for calibration.)
Regarding claim 4, the above combination discloses the method of claim 1, further comprising: determining at least one further object-specific tracking region in at least one further object that is imaged on the raw image. (See rejection of claim 3.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476) and Stewart (US PGPub 2017/0018114). 
Regarding claim 15, the above combination discloses the method of claim 1 including the calibration data of a phase-related value ascertained by way of the raw image but not the remaining limitations.
In the field of time-of-flight imaging Stewart teaches extrapolating the calibration data, exceeds a value range of the available calibration data. (¶ 0035, “the modeling computer may be configured to interpolate between and/or extrapolate beyond the discrete values referenced in the table.”)
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476), Stewart (US PGPub 2017/0018114) and Bamji (US Pat. No. 7,471,376)
Regarding claim 16, the above combination discloses the method of claim 15, but not the remaining limitations.
In the field of time-of-flight camera calibration Bamji teaches producing further calibration data elements for distances corresponding to the extrapolated calibration data. (Col. 4, ¶ 1, teaches producing further calibration data elements for distances beyond the current lookup table, “as the operating range of the sensor is increased, more data must be stored in the calibration table to maintain accuracy.”)
.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476), Zhuang (US PGPub 2019/0082153)
Regarding claim 17, the above combination discloses the method of claim 1, further comprising: a second raw image with associated calibration data and wherein the second raw image has a different phase position than the raw image. (Schmidt ¶ 0143 teaches computing four phase images which could be used for computing a depth map, each corresponding to a different phase position.)
In the field of digital image calibration Zhuang teaches using one image when it fulfils a predetermined criterion. (¶ 0004 teaches selecting from multiple calibration datasets by averaging them together and choosing the closest one to the average for image calibration.)

Regarding claim 18, the above combination discloses the method of claim 17, wherein the predetermined criterion is fulfilled when the phase-related value of the raw image is farther away from a predetermined average value than a corresponding phase-related value of the second raw image. (See rejection of claim 17.)
Regarding claim 19, the above combination discloses the method of claim 1, further comprising: 
generating at least two phase-related values using a current distance and at least two inverted calibration data which are different with respect to the phase position; and (Schmidt ¶ 0143 teaches computing four phase images which could be used for computing a depth map, each corresponding to a different phase position. Using Schmidt’s “look-up table or appropriately parameterized function” as taught in ¶ 0063 and 0103 comprises using inverted calibration data (calibration data used in an inverted 
using a raw image with the phase position with whose corresponding inverted calibration data that value of the at least two phase-related values was generated which is closest to a predetermined average value. (See rejection of claim 16.)

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661          

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661